Per Curiam. Booth, C. J.
The Court seemed to admit that where there was so material a variance between the estimate of the property made by the twelve men on the elegit process and the two men on the inquisition as to excite a reasonable doubt of the correctness of the opinion of the inquisitors, they might be induced to consider it as a reason for setting aside the inquisition. Upon the present occasion, however, they gave no opinion as to that point in its bearing upon the case before them; and *37without expressing any opinion upon the other points made in the cause, they directed the inquisition to be set aside upon the ground of the judgments produced and acted upon greatly exceeding the true amount of what now appeared to be actually due. The Court, however, considered that Jones was not entitled to ask a postponement at the meeting of the inquisitors, having received before such sufficient notice of the time of meeting.